ACCEPTED
                                                                        14-15-00359-CR
                                                        FOURTEENTH COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                  7/13/2015 10:11:29 AM
                                                                  CHRISTOPHER PRINE
                                                                                 CLERK


                      NO. 14-15-00359-CR

                IN THE COURT OF APPEALS                 FILED IN
                                                 14th COURT OF APPEALS
                                                    HOUSTON, TEXAS
                     FOURTEENTH DISTRICT         7/13/2015 10:11:29 AM
                                                 CHRISTOPHER A. PRINE
                                                          Clerk
                       HOUSTON, TEXAS


                         NO. 1401264

                      IN THE TRIAL COURT

                 338TH JUDICIAL DISTRICT

                 HARRIS COUNTY, TEXAS

BENJAMIN ROBERT BARRAN        §             APPELLANT

VS.                           §

THE STATE OF TEXAS            §             APPELLEE


                 APPOINTED COUNSEL’S
      MOTION TO WITHDRAW FROM FRIVOLOUS APPEAL


                                  ALLEN C. ISBELL
                                  2016 Main St., Suite 110
                                  Houston, Texas 77002
                                  713/236-1000
                                  Fax No. 713/236-1809
                                  STATE BAR NO. 10431500
                                  Email: allenisbell@sbcglobal.net

                                  COUNSEL ON APPEAL
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW ALLEN C. ISBELL, court-appointed counsel of record for

BENJAMIN ROBERT BARRAN, appellant, in the above entitled and numbered

cause and respectfully requests permission to withdraw from the case for the

following reasons:

                                           I.

      After a thorough review of record, counsel has been unable to find any

error which he can, in good faith, urge as warranting a reversal of the

conviction.

                                          II.

      Counsel has filed a brief on Appellant's behalf in accordance with the

mandates of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), and has notified appellant of his right to review the record and raise any

points he may choose. A copy of that brief is attached and incorporated herein

by reference as Exhibit “A” and a copy of the letter to appellant is attached and

incorporated herein by reference as Exhibit “B.”

                                          III.

      This request for permission to withdraw is required by Anders v.

California, supra at 744, and Stafford v. State, 813 S.W.2d 503 (Tex. Crim.

App. 1991).

c:\appeals\barran\motion to withdraw & order                                    2
                                          IV.

      Appellant’s last known address is as follows: Mr. Benjamin Robert

Barran, TDCJ #01995410, Garza West Unit, 4250 Hwy. 202, Beeville, Texas

78102.

      WHEREFORE, PREMISES CONSIDERED, Counsel prays that this Court

grant him permission to withdraw from the case.

                                                Respectfully submitted,

                                                /s/ Allen C. Isbell
                                                ALLEN C. ISBELL
                                                202 Travis, Suite 208
                                                Houston, Texas 77002
                                                713/236-1000
                                                Fax No.: 713/236-1809
                                                STATE BAR NO. 10431500
                                                email: allenisbell@sbcglobal.net

                                                COUNSEL ON APPEAL



                                     ORDER

      On this day came on to be heard the Motion to Withdraw filed by

Appellant's court-appointed counsel on appeal.

      After reviewing the Anders v. California, supra brief filed on Appellant's

behalf and finding that it IS/IS NOT acceptable, the Motion to Withdraw is

hereby


c:\appeals\barran\motion to withdraw & order                                       3
________ GRANTED

________ DENIED.


      SIGNED on this the              day of                         , 20___.


                                               ______________________________
                                               JUDGE PRESIDING


                              Certificate of Service

      I hereby certify that on this 13th day of July, 2015, a true and correct copy

of the Motion to Withdraw which was filed previously was sent to the District

Attorney's Office, Appellate Division of Harris County, Texas, and to Mr.

Benjamin Robert Barran, appellant.


                                               /s/ Allen C. Isbell
                                               ALLEN C. ISBELL


                            Certificate of Compliance

      The undersigned attorney on appeal certifies this motion is computer

generated and consists of 479 words. Counsel is relying on the word count

provided by the Word Perfect computer software used to prepare the motion.


                                               /s/ Allen C. Isbell
                                               ALLEN C. ISBELL


c:\appeals\barran\motion to withdraw & order                                     4
                                  Exhibit “A”




c:\appeals\barran\motion to withdraw & order    5
                      NO. 14-15-00359-CR

                IN THE COURT OF APPEALS

                     FOURTEENTH DISTRICT

                       HOUSTON, TEXAS

                         NO. 1401264

                      IN THE TRIAL COURT

                 338TH JUDICIAL DISTRICT

                 HARRIS COUNTY, TEXAS


BENJAMIN ROBERT BARRAN        §             APPELLANT

VS.                           §

THE STATE OF TEXAS            §             APPELLEE


        BRIEF IN SUPPORT OF MOTION TO WITHDRAW
                 FROM FRIVOLOUS APPEAL


                                  ALLEN C. ISBELL
                                  2016 Main St., Suite 110
                                  Houston, Texas 77002
                                  713/236-1000
                                  Fax: 713/236-1809
                                  STATE BAR NO. 10431500
                                  Email: allenisbell@sbcglobal.net
                                  COUNSEL ON APPEAL

                ORAL ARGUMENT WAIVED
                 NAMES AND ADDRESSES OF ALL PARTIES
                 AT THE TRIAL COURT’S FINAL JUDGMENT


Trial Judge

       Honorable Brock Thomas, Judge Presiding
       338th District Court
       1201 Franklin, 15th Fl., Houston, Texas 77002


Appellant/Defendant

       Mr. Benjamin Robert Barran
       #01995410
       Garza West Unit
       4250 Hwy. 202
       Beeville, Texas 78102-8982


Appellant’s Counsel

       Mr. Allen C. Isbell - Counsel on Appeal
       2016 Main St., Suite 110, Houston, Texas 77002

       Mr. Jerald Graber - Counsel
       917 Franklin, #510, Houston, Texas 77002


Attorneys for the State of Texas

       Mr. Alan Curry - Assistant District Attorney on Appeal
       1201 Franklin, Ste. 600, Houston, Texas 77002

       Ms. Shannon Drehner - Assistant District Attorney
       1201 Franklin, 6th Fl., Houston, Texas 77002




c:\appeals\barran\friv. brief                                   ii
                                    TABLE OF CONTENTS

                                                                                                      PAGE

       Names and Addresses of All Parties at the Trial Court’s Final Judgment
            . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

       Index of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

       Statement Regarding Oral Argument . . . . . . . . . . . . . . . . . . . . . . . vii

       Statement of the Nature of the Case . . . . . . . . . . . . . . . . . . . . . . . . . 1

       Preliminary Question: Appellant’s Right to Appeal . . . . . . . . . . . . . . 2

       Review of the Record . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

       Appeal is Wholly Frivolous . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

               I. Admonishments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

                        (1) Range of punishment . . . . . . . . . . . . . . . . . . . . . . . 10

                        (2) Non-Binding Recommendation . . . . . . . . . . . . . . . . 11

                        (3) Permission to prosecute an appeal . . . . . . . . . . . . . 11

                        (4) Consequences of non-citizenship . . . . . . . . . . . . . . 11

               II. Pretrial . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

                        (1) Sufficiency of the Indictment . . . . . . . . . . . . . . . . . . 12

                        (2) Pre-trial motions . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

               III. Plea of Guilty . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

                        (1) Mental Competence . . . . . . . . . . . . . . . . . . . . . . . . 13

c:\appeals\barran\friv. brief                                                                                 iii
                       (2) Sufficiency of Evidence . . . . . . . . . . . . . . . . . . . . . . 14

                       (3) Pre-sentence Investigation Report . . . . . . . . . . . . . 14

               IV. Sentencing Hearing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

                       (1) Punishment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

       Conclusion and Prayer . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

       Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

       Certificate of Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

       Exhibit “A” . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18




c:\appeals\barran\friv. brief                                                                             iv
                                    INDEX OF AUTHORITIES


CASES                                                                                                  PAGE

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1957)
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 15-16

Bailey v. State, 543 S.W.2d 419 (Tex.Crim.App. 1977)
        .....................................................3

Blanco v. State, 18 S.W.3d 218, 219 (Tex.Crim.App. 2000)
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2-3

Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim. App. 2005)
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Dinnery v. State, 592 S.W.2d 343, 353 (Tex.Crim.App. 1979)
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Dukes v. State, 239 S.W.3d 444, 448 (Tex.App. Dallas 2007, pet. ref’d
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Ex parte Broadway, 301 S.W.3d 694, 697-698 (Tex.Crim.App. 2009)
       .....................................................5

Ex parte De Leon, 400 S.W.3d 83, 89 (Tex.Crim.App. 2013)
       .....................................................6

Ex parte Delaney, 207 S.W.3d 794, 799 (Tex.Crim.App. 2006)
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 4

Ex parte Hogan, 556 S.W.2d 56 (Tex.Crim.App. 1978)
       .....................................................3

Ex parte Moussazadeh, 64 S.W.3d 404, 411-412 (Tex.Crim.App. 2001)
       .....................................................6


c:\appeals\barran\friv. brief                                                                                  v
Ex parte Reedy, 282 S.W.3d 492,496-497 (Tex.Crim.App. 2009)
       .....................................................3

Ex parte Thomas, 545 S.W.2d 469, 470 (Tex.Crim.App. 1977)
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3-4

Ex parte Townsend, 538 S.W.2d 419 (Tex.Crim.App. 1976)
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3-4

Garner v. State, 300 S.W.3d 763 (Tex.Crim.App. 2009)
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Gutierrez v. State, 176 S.W.3d 394, 396 (Tex.App. Houston [1st Dist.] 2004,
      pet. ref’d) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

In re Schulman, 252 S.W.3d 403, 407 n.12 (Tex.Crim.App. 2008)
        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Kennedy v. State, 297 S.W.3d 338 (Tex.Crim.App. 2009)
      .....................................................6

Marsh v. State, 444 S.W.3d 654 (Tex.Crim.App. 2014)
       .....................................................3

Monreal v. State, 99 S.W.3d 615 (Tex.Crim.App. 2003)
      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 4

Moore v. State, 295 S.W.3d 329, 331 (Tex.Crim.App. 2009)
      .....................................................6

Shankle v. State, 119 S.W.3d 808,813 (Tex.Crim.App. 2003)
       .....................................................6

Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991)
        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 15

State vs. Edmond, 933 S.W.2d 120, 128 (Tex.Crim.App. 1996)
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

c:\appeals\barran\friv. brief                                                                                  vi
Stone v. State, 919 S.W.2d 424 (Tex.Crim.App. 1996)
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Washington v. State, 363 S.W.3d 589, 589-90 (Tex.Crim.App. 2012)
      .....................................................2

Wilson v. State, 366 S.W.3d 335 (Tex.App. Houston [1st Dist.] 2012, no pet.)
       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10


STATUTES

Texas Code of Criminal Procedure, Art. 1.13. . . . . . . . . . . . . . . . . . . . . . . 5

Texas Code of Criminal Procedure, Art. 1.15 . . . . . . . . . . . . . . . . . . . . . . 14

Texas Penal Code, Sec. 12.33 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Texas Penal Code, Sec. 32.51 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 12

Texas Rules of Appellate Procedure, Rule 25.2(a)(2) . . . . . . . . . . . . . . . . 6




c:\appeals\barran\friv. brief                                                                                 vii
                STATEMENT REGARDING ORAL ARGUMENT


       Oral argument is waived.




c:\appeals\barran\friv. brief                       viii
TO THE HONORABLE COURT OF APPEALS:

       COMES NOW BENJAMIN ROBERT BARRAN, appellant, by and

through his appointed attorney of record, ALLEN C. ISBELL, and files this

Brief in support of his Motion to Withdraw.

                       Statement of the Nature of the Case

       The indictment charged appellant with the offense of Fraudulent Use of

Identifying Information in Cause No. 1401264.          On January 15, 2015,

appellant entered a plea of guilty in the 338th District Court of Harris County,

Texas, the Honorable Brock Thomas, Judge Presiding (C.R. l 26-27). On

April 10, 2015, following a pre-sentence investigation report and hearing, the

trial Court assessed punishment at confinement the Institutional Division of

the Texas Department of Corrections for twenty (20) years and a fine of One

Thousand ($1,000) Dollars. On that day, appellant filed a written notice of

appeal (C.R. 1 37-38, 41).

       The trial court signed a document saying that appellant did not have the

right to appeal because appellant waived his right to appeal. In a letter dated

June 10, 2015, this Court notified the trial court judge that after reviewing the

clerk’s record it concluded that this is not a plea bargain case, so the

certification of the defendant’s right which states that “the defendant has


c:\appeals\barran\friv. brief                                                  1
waived his right to appeal” appears to be incorrect. This Court noted that

although negotiated waivers of the right to appeal are valid, non-negotiated

waivers of the right to appeal are valid only if the defendant waived this right,

knowing with certainty the punishment that would be assessed. Citing:

Washington v. State, 363 S.W.3d 589, 589-90 (Tex.Crim.App. 2012) and

Monreal v. State, 99 S.W.3d 615 (Tex.Crim.App. 2003). The letter concluded

that the record did not appear to reflect with certainty that appellant waived

his right to appeal, knowing with certainty the punishment that would be

assessed. Citing: Ex parte Delaney, 207 S.W.3d 794, 799 (Tex.Crim.App.

2006); Blanco v. State, 18 S.W.3d 218, 219 (Tex.Crim.App. 2000). The letter

requested that in connection with this appeal, the record be reviewed, and, if

necessary, the certificate of certification be corrected and a supplemental

clerk’s record containing the corrected certification be filed within thirty days.

             Preliminary Question: Appellant’s Right to Appeal

       Based on the Clerk’s Record alone, this Court concluded that the trial

court’s certification regarding appellant’s right to appeal may be incorrect.

The court requested that the issue be reviewed as part of the appeal without

prescribing what a new certification, if necessary, should say. If a review of

the record shows that appellant did waive his right of appeal, the proper


c:\appeals\barran\friv. brief                                                   2
remedy is to dismiss the appeal. Marsh v. State, 444 S.W.3d 654

(Tex.Crim.App. 2014).

       In Ex parte Reedy, 282 S.W.3d 492,496-497 (Tex.Crim.App. 2009), the

Court of Criminal Appeals explained the holdings in most of the cases cited

in this Court’s letter. In Ex parte Townsend, 538 S.W.2d 419 (Tex.Crim.App.

1976), the Court of Criminal Appeals held that as a matter of law a waiver of

the right to appeal made prior to trial cannot be knowing and intelligent

because the defendant does not know with certainty the punishment that will

be assessed, and the defendant cannot anticipate the errors that may occur

during trial.

       In Bailey v. State, 543 S.W.2d 419 (Tex.Crim.App. 1977), and in Ex

parte Thomas, 545 S.W.2d 469, 470 (Tex.Crim.App. 1977), the Court of

Criminal Appeals considered waivers of appeal made after the conviction, but

before sentencing. It found them to be unenforceable for the same reasons.

However, a waiver of appeal made after judgment and sentence is valid and

enforceable. Ex parte Hogan, 556 S.W.2d 56 (Tex.Crim.App. 1978). That was

the state of the law in 2000 when Blanco v. State, supra, was decided.

       In Blanco, the defendant waived his right of appeal as part of a

sentencing-bargain. The trial court followed the sentencing recommendation,


c:\appeals\barran\friv. brief                                              3
but the defendant appealed anyway claiming the waiver was not binding

under Ex parte Thomas, supra, because it was made after the conviction but

prior to sentencing.        The Court of Criminal Appeals upheld the waiver,

notwithstanding prior case law, because the considerations that led to the

cases such as Ex parte Townsend, supra, are less compelling where the trial

court follows the sentencing recommendation. The Court of Criminal Appeals

distinguished Ex parte Thomas because the waiver of appeal was not part of

the plea agreement.

       In Monreal v. State, supra, the defendant executed a waiver of appeal

after a conviction and after sentencing. The Court held that a waiver given at

that time, presumptively, is knowing and intelligent, whether or not the guilty

plea was the product of a negotiated agreement.

       In Ex parte Delaney, supra, the defendant waived his right to appeal

after entering an open plea of guilty and receiving deferred-adjudication

community supervision for ten years. A few months later, the State moved to

proceed to adjudication and the trial court imposed a life sentence. The Court

of Criminal Appeals held that when a pre-sentencing waiver of appeal is not

bargained for, the waiver is not valid.




c:\appeals\barran\friv. brief                                                4
       In Ex parte Broadway, 301 S.W.3d 694, 697-698 (Tex.Crim.App. 2009),

the issue presented was “whether a defendant can voluntarily waive his entire

appeal as a part of a plea, even when sentencing is not agreed upon, where

consideration is given by the State for that waiver.” The Court of Criminal

Appeals answered that issue, “Yes.”          It found that the State gave

consideration for the plea by agreeing to waive its right to a jury trial under

Texas Code of Criminal Procedure, Art. 1.13. In the writ hearing, the trial

court found that the State did not want to consent to the defendant’s waiver

of a jury trial. However, the defendant induced the State to consent by the

defendant agreeing to waive his right to appeal.

       The two most common kinds of plea-bargaining that affect punishment

are “sentence-bargaining” and “charge-bargaining.” Sentence-bargaining may

be for a binding or non-binding recommendation to place a “cap” on the

sentence imposed. It may involve an agreement to recommend, or refrain

from opposing, deferred-adjudication community supervision.           Charge-

bargaining involves a defendant’s agreement to plead guilty to the offense that

has been alleged or to a lesser included offense, in exchange for the

prosecution dismissing , or refraining from bringing, other charges. Before

reaching a charge-bargain agreement, the defendant is subject to separate


c:\appeals\barran\friv. brief                                                5
additional punishments for the pending charges. An agreement to dismiss a

pending charge, or not to bring an available charge, effectively puts a cap on

punishment which the defendant may receive at the maximum sentence for

a charge that is not dismissed. When the defendant enters into a charge-

agreement, this constitutes a plea-bargain case, governed by Texas Rules

of Appellate Procedure, Rule 25.2(a)(2). Shankle v. State, 119 S.W.3d

808,813 (Tex.Crim.App. 2003)(State dismissed a burglary charge); Kennedy

v. State, 297 S.W.3d 338 (Tex.Crim.App. 2009)(State dismissed charges for

attempted murder and deadly conduct).

       A plea bargain is a contract between the State and the defendant.

Moore v. State, 295 S.W.3d 329, 331 (Tex.Crim.App. 2009).               General

contract-law principles are applied to determine the intended content of a plea

agreement. Appellate courts look to the written agreement, as well as the

formal record, to determine the terms of the plea agreement. Ex parte De

Leon, 400 S.W.3d 83, 89 (Tex.Crim.App. 2013) citing Ex parte Moussazadeh,

64 S.W.3d 404, 411-412 (Tex.Crim.App. 2001).

                                Review of the Record

        The certification of appellant’s right to appeal indicates that appellant

waived the right to appeal. The certification was signed by the trial judge, the


c:\appeals\barran\friv. brief                                                  6
defendant, and defendant’s counsel (C.R. I, 33). The Judgment of Conviction

indicates that there was no agreed recommendation, that the right of appeal

was waived, and that no permission to appeal was granted (C.R. I, 38).

       Appellant’s written plea of guilty and stipulation of evidence (State’s

Exhibit 1), states that appellant was pleading guilty to the alleged offense in

exchange for the State dismissing four other pending charges, (C.R. I, 26-27).

The official transcript of the plea reflects that appellant intended to waive any

right to appeal. This waiver of a right to appeal was part of the “charging-

agreement” between appellant and the prosecution, as shown by the colloquy

during the plea between the trial court judge, defense counsel, and appellant:

            THE COURT: I noticed also on here that on the certification
       page that there is a waiver of a right to appeal.

              MR. GRABER [Defense Counsel]: Yes.

              THE COURT: Okay.

            MR. GRABER: We did have a question about that. We want
       to make sure that we did that correctly.
                                   *****

              MR. GRABER: . . . . But the question that I had was: Just
       generally speaking, if somebody pleads without an agreement - -
       if they plead guilty to the Court without an agreement, is that a
       waiver of his right to appeal?

             THE COURT: Unless there is some waiver in terms of either
       a plea bargain - -

c:\appeals\barran\friv. brief                                                  7
                                (Off-the-record discussion)

              MR. GRABER: Judge, we can go back on the record.

              THE COURT: All right.

              MR. GRABER: Judge, I have broached the subject with the
       State. I have admonished and explained to the defendant that
       it’s part of the deal. Because they are dismissing four cases
       because he’s entering a plea to this charge, that it is a waiver of
       an appeal. That was my admonishment to him.

              My question to the Court was more generally speaking.

            I’ve spoken to the State. That is what the State is
       requesting. And, so, it can stay as written.

              THE COURT: Just so I’m clear, Mr. Barran: Is it your
       understanding, if I accept this at this point that you’re waiving your
       right to appeal?

              THE DEFENDANT: Yes, sir. I understand.

            THE COURT: You’re pleading guilty without an agreed
       recommendation; and in exchange for that, there’s also four cases
       being dismissed, is that correct?

              THE DEFENDANT: Yes, sir.

            THE COURT: That means, bottom line: I will conduct that
       sentencing hearing and whatever I sentence you to, you won’t
       have the right to appeal that.

              THE DEFENDANT: That’s correct. I understand.

              THE COURT: Do you understand that?

              THE DEFENDANT: Yes, sir.

c:\appeals\barran\friv. brief                                                   8
            THE COURT: Do you need any further time to talk to Mr.
       Graber about that?

              THE DEFENDANT: No, sir.

             THE COURT: All right. And you’ve had a chance to visit
       with him regard to that issue?

             MR. GRABER: I have, Judge. And the point that I made to
       him was that as long as the Judge sentences you within the range
       of punishment, there’s no appeal.

            Obviously, I know the Court will sentence him within the
       range of punishment.

              THE COURT: Right.

            MR. GRABER: So, that was my last admonishment to him
       regarding appeal (R.R. 2, 6-9).

       The judgment states that there was no agreed recommendation as to

punishment, and the certification states that appellant waived his right of

appeal. The record appears to reflect that appellant voluntarily, knowingly and

intelligently waived his right of appeal as part of a negotiated plea-bargain that

the State would dismiss four pending charges, if he pled guilty without a

recommendation as to sentencing in the instant case.

                                Appeal is Wholly Frivolous

       If this court decides that the waiver of appeal was not valid, and that this

court has jurisdiction to entertain this appeal, counsel has reviewed the record


c:\appeals\barran\friv. brief                                                    9
for reversible error. After a thorough review of the record, appointed counsel

on appeal is unable to find any error which, in good faith, he can urge as

warranting a reversal of the judgment of conviction or a remand for a new

punishment hearing. Counsel is aware of his duty to advance arguable

grounds of error. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1957); Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App.

1991); In re Schulman, 252 S.W.3d 403, 407 n.12 (Tex.Crim.App.

2008)(Counsel must argue any ground that could “conceivably persuade” the

court); Wilson v. State, 366 S.W.3d 335 (Tex.App. Houston [1st Dist.] 2012, no

pet.)(Counsel cannot file an Anders brief if the record is incomplete).

I. Admonishments

       (1) Range of punishment. Appellant was charged with the fraudulent

possession of at least ten but less than fifty items of identifying information,

Texas Penal Code, Sec. 32.51(c)(2). This offense is punishable as a felony

of the second degree. Texas Penal Code, Sec. 12.33 provides that the

applicable sentence for a second degree felony offense is imprisonment in the

Texas Department of Criminal Justice for any term of not more than 20 years

or less than 2 years, with a possible fine not to exceed $10,000. The trial

court judge properly admonished appellant that his punishment could be


c:\appeals\barran\friv. brief                                                10
assessed within that range (C.R. I, 28; R.R. 2, 3; R.R. 3, 4).

       (2) Non-Binding Recommendation. Appellant was admonished that

any sentencing recommendation is not binding on the court (C.R. I, 29). The

record reflects that the prosecution did not make a sentencing

recommendation (R.R. 2, 5-6).

       (3) Permission to prosecute an appeal. The trial court admonished

appellant that in a plea bargain case, the Court must give its permission

before appellant could appeal any matter in the case, except for matters that

were raised by written motion filed prior to trial (C.R. I, 29). The Court

ascertained that the plea bargain in this case was a charge-bargain, in which

appellant agreed to waive his right to appeal and enter a plea of guilty in

exchange for the prosecution dismissing four other pending charges (C.R. I,

27; R.R. 2, 8-9; R.R. 3, 4).

       (4) Consequences of non-citizenship. Appellant was admonished

that if he is not a citizen of the United States, a plea of guilty for the alleged

offense may result in his deportation, or exclusion from admission the country,

or the denial of his naturalization (C.R. I, 30). The record reflects that

appellant is a U.S. citizen (R.R. 2, 3).




c:\appeals\barran\friv. brief                                                  11
II. Pretrial

       (1) Sufficiency of the Indictment. Appellant was charged with the

fraudulent possession of identifying information by an indictment which

alleged that:

       “In Harris County, Texas, BENJAMIN ROBERT BARRAN,
       hereafter styled the Defendant, heretofore, on or about
       SEPTEMBER 4, 2013, did then and there unlawfully, with the
       intent to defraud and harm another, OBTAIN AND POSSESS AT
       LEAST TEN BUT LESS THAN FIFTY ITEMS of identifying
       information, namely, THE NAME, THE DATE OF BIRTH, THE
       SOCIAL SECURITY NUMBER, AND A GOVERNMENT-ISSUED
       IDENTIFICATION NUMBER of NATALIE WEBER, CHARLES
       HRNCIR, DAVID FLACSH, AND DAVID KOENIG, hereafter called
       the Complainant, without the Complainant’s consent” (C.R. I, 9).

       The alleged felony offense is set forth in Texas Penal Code, Sec. 32.51.

That statute reads in pertinent part as follows:

       Sec. 32.51 Fraudulent Use or Possession of Identifying
       Information

       (a) In this section:

             (1) “Identifying information means information that alone or
       in conjunction with other information identifies a person, including
       a person’s:

                 (A) name and social security number, date of birth, or
       government issued identification number.

             (b) A person commits an offense if the person, with the
       intent to harm or defraud another, obtains, possesses, transfers
       or uses an item of:

c:\appeals\barran\friv. brief                                                 12
                    (1) identifying information of another person without
        the other person’s consent.

        Appellant did not file a Motion to Quash the Indictment. When the

charging instrument tracks the language of a criminal statute, generally, it is

sufficient to provide a defendant with notice of the charged offense, to invoke

the jurisdiction of the District Court, and to support a judgment of conviction.

State vs. Edmond, 933 S.W.2d 120, 128 (Tex.Crim.App. 1996); Dukes v.

State, 239 S.W.3d 444, 448 (Tex.App. Dallas 2007, pet. ref’d).

        (2) Pre-trial motions. There were no pre-trial motions filed or ruled

upon.

III. Plea of Guilty

        (1) Mental Competence. Prior to accepting appellant’s plea of guilty in

open court, the trial court ascertained that appellant suffers from depression

and was currently on medication for that psychological condition. However,

appellant was able to understand the proceedings and the admonishments

from the court. Defense counsel informed the judge that there had been no

problems discussing the case with appellant, and that he believed that

appellant was competent to enter his plea (R.R. 2, 3-4). The trial court was

satisfied that appellant was competent, and was entering his plea freely and

voluntarily (R.R. 2, 4-5). The record supports that finding.

c:\appeals\barran\friv. brief                                                13
       (2) Sufficiency of Evidence. Appellant entered a plea of guilty in open

court (R.R. 2, 3). A defendant charged with a felony offense may not be

convicted on his plea of guilty or no contest alone; rather the State must

introduce sufficient evidence to support the plea. Texas Code of Criminal

Procedure, Art. 1.15. Appellant executed and signed a written stipulation of

evidence and judicial confession in which he waived his right to a trial by jury.

It was signed by defense counsel and approved by the prosecutor and the trial

court (C.R. I, 28-29). This document was introduced into evidence as State’s

Exhibit 1 (R.R. 2, 5-6). The trial court found the evidence was sufficient to

support appellant’s plea of guilty (R.R. 2, 10).

       A judicial confession or stipulation of evidence that embraces every

essential element of the offense charged, by itself, suffices to sustain a

conviction rendered upon a guilty plea. Dinnery v. State, 592 S.W.2d 343,

353 (Tex.Crim.App. 1979); Stone v. State, 919 S.W.2d 424 (Tex.Crim.App.

1996); Gutierrez v. State, 176 S.W.3d 394, 396 (Tex.App. Houston [1st Dist.]

2004, pet. ref’d).

       (3) Pre-sentence Investigation Report. After finding that the evidence

was sufficient to support a finding of guilt, the trial court withheld a finding of

guilt until he received the pre-sentence investigation report . This report was


c:\appeals\barran\friv. brief                                                   14
reviewed by the parties (C.R. I, 30; R.R. 2, 5-6, 10). Neither side had an

objection to the pre-sentence report (R.R. 3, 4).

IV. Sentencing Hearing

       (1) Punishment. At the sentencing hearing the trial court judge

reviewed the pre-sentence investigation report, considered additional

documents from both parties (R.R. 3, 5-6), and heard the arguments of

counsel.     Then, the          trial court found appellant guilty as charged and

sentenced him to 20 years confinement in the Texas Department of Criminal

Justice Institutional Division and a $1,000 fine (R.R.3, 22). The punishment

assessed was within the range for a second degree felony offense.

                                 Conclusion and Prayer

       WHEREFORE, PREMISES CONSIDERED, Counsel on appeal prays

that this Court accept this frivolous brief and itself examine the record for

reversible error as required by Anders v. State, supra; Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991); and Bledsoe v. State, 178 S.W.3d 824

(Tex. Crim. App. 2005).

       Counsel has written appellant advising him of his right to examine a

copy of the Appellate Record and to file a brief on his own behalf in

accordance with Anders v. California, supra. See: Garner v. State, 300


c:\appeals\barran\friv. brief                                                 15
S.W.3d 763 (Tex.Crim.App. 2009). In that letter, counsel has advised

appellant of his right to submit a Petition for Discretionary Review by the Court

of Criminal Appeals in the event the Court of Appeals affirms the conviction.

       A copy of that letter is attached and incorporated herein by reference as

Exhibit “A.”

                                             Respectfully submitted,

                                             /s/ Allen C. Isbell
                                             ALLEN C. ISBELL
                                             2016 Main St., Suite 110
                                             Houston, Texas 77002
                                             713/236-1000
                                             Fax No.: 713/236-1809
                                             STATE BAR NO. 10431500
                                             email: allenisbell@sbcglobal.net

                                             COUNSEL ON APPEAL

                                Certificate of Service

       I hereby certify that on this 13th day of July, 2015, a true and correct

copy of the foregoing brief was sent to the District Attorney's Office, Appellate

Division of Harris County, Texas, and to Mr. Benjamin Robert Barran,

appellant,


                                             /s/ Allen C. Isbell
                                             ALLEN C. ISBELL




c:\appeals\barran\friv. brief                                                   16
                                Certificate of Compliance

       The undersigned attorney on appeal certifies this brief is computer

generated and consists of 3,918 words. Counsel is relying on the word count

provided by the Word Perfect computer software used to prepare the brief.


                                               /s/ Allen C. Isbell
                                               ALLEN C. ISBELL




c:\appeals\barran\friv. brief                                           17
                                EXHIBIT “A”




c:\appeals\barran\friv. brief                 18
Allen C. Isbell
   Attorney at Law
BOARD CERTIFIED CRIMINAL LAW                                                        2016 MAIN ST., SUITE 110
BOARD CERTIFIED CRIMINAL APPELLATE LAW                                              HOUSTON, TEXAS 77002
COLLEGE OF THE STATE BAR, MEMBER                                                         (713)236-1000
                                                                                      FAX (713)236-1809

                                                July 13, 2015



        Via C.M.R.R.R. #7007 0710 0000 7019 7626

        Mr. Benjamin R. Barran
        #01995410
        Garza West Unit
        4250 Hwy. 202
        Beeville, Texas 78102-8982

                 Re:      No(s). 14-15-00359-CR; Benjamin Robert Barran vs. State of
                          Texas; Trial Court No(s). 1401264;

        Dear Mr. Barran:

        Enclosed is a copy of the “Anders Brief” I filed on your behalf. I could not advance any
        arguable grounds for a reversal of your conviction. Please be advised that you have a right
        to review the records yourself and to submit a Pro Se Brief on your own behalf.

        A pro se brief means a brief you file on your own behalf. Because I could not find any errors
        which I could urge to overturn your conviction, you have the right to examine the trial records
        and write a brief yourself, if you are able to find any errors.

        If you want to review the appellate record and file a Pro Se Brief on your own behalf, I have
        enclosed a courtesy “Pro Se Motion for Access to the Appellate Record.” Please sign, date,
        and file the original and two (2) copies of the motion with the Fourteenth Court of Appeals,
        301 Fannin, Suite 245, Houston, Texas 77002, within ten (10) days from receipt of this letter.

        Also, I have requested a (60) day extension of time with the Fourteenth Court of Appeals for
        you to have time to prepare and file a Pro Se Brief, should you choose to do so. An original
        and one (1) copy of the Pro Se Brief must be filed with the Fourteenth Court of Appeals, 301
        Fannin, Suite 245, Houston, Texas 77002.

        In the event that the Fourteenth Court of Appeals affirms your conviction, please be advised
        that you have the right to submit a Petition for Discretionary Review by the Court of Criminal
        Appeals on your own behalf, or to retain other counsel for that purpose. I have attached a
        copy of Rule 68 pertaining to the Petition for Discretionary Review. You must file the petition
        thirty (30) days from the date the opinion was rendered. An original and eleven (11) copies
        of the petition must be filed with the Court of Criminal Appeals, P.O. Box 12308,
        Austin, Texas. Please be advised that a copy of the Opinion must be attached to the
        original and to each copy of the petition for discretionary review.
Mr. Benjamin R. Barran
Page 02
July 13, 2015




I have also filed a motion to withdraw as the attorney of record. Until the Court of Appeals
grants this motion, I remain your attorney.

                                                       Very truly yours,

                                                       /s/ Allen C. Isbell
                                                       Allen C. Isbell

ACI/mr
ENCLS.:
       (1) Brief in Support of the Motion to Withdraw from Frivolous Appeal, (2) Motion to Withdraw from
       Frivolous Appeal, (3) Appellant’s Pro Se Motion for Access to Appellate Record, (4) Motion for
       Extension of Time for filing Pro Se Brief, (5) T.R.A.P., Rule 68.

cc:    Fourteenth Court of Appeals
                                  Exhibit “B”




c:\appeals\barran\motion to withdraw & order    6
Allen C. Isbell
   Attorney at Law
BOARD CERTIFIED CRIMINAL LAW                                                        2016 MAIN ST., SUITE 110
BOARD CERTIFIED CRIMINAL APPELLATE LAW                                              HOUSTON, TEXAS 77002
COLLEGE OF THE STATE BAR, MEMBER                                                         (713)236-1000
                                                                                      FAX (713)236-1809

                                                July 13, 2015



        Via C.M.R.R.R. #7007 0710 0000 7019 7626

        Mr. Benjamin R. Barran
        #01995410
        Garza West Unit
        4250 Hwy. 202
        Beeville, Texas 78102-8982

                 Re:      No(s). 14-15-00359-CR; Benjamin Robert Barran vs. State of
                          Texas; Trial Court No(s). 1401264;

        Dear Mr. Barran:

        Enclosed is a copy of the “Anders Brief” I filed on your behalf. I could not advance any
        arguable grounds for a reversal of your conviction. Please be advised that you have a right
        to review the records yourself and to submit a Pro Se Brief on your own behalf.

        A pro se brief means a brief you file on your own behalf. Because I could not find any errors
        which I could urge to overturn your conviction, you have the right to examine the trial records
        and write a brief yourself, if you are able to find any errors.

        If you want to review the appellate record and file a Pro Se Brief on your own behalf, I have
        enclosed a courtesy “Pro Se Motion for Access to the Appellate Record.” Please sign, date,
        and file the original and two (2) copies of the motion with the Fourteenth Court of Appeals,
        301 Fannin, Suite 245, Houston, Texas 77002, within ten (10) days from receipt of this letter.

        Also, I have requested a (60) day extension of time with the Fourteenth Court of Appeals for
        you to have time to prepare and file a Pro Se Brief, should you choose to do so. An original
        and one (1) copy of the Pro Se Brief must be filed with the Fourteenth Court of Appeals, 301
        Fannin, Suite 245, Houston, Texas 77002.

        In the event that the Fourteenth Court of Appeals affirms your conviction, please be advised
        that you have the right to submit a Petition for Discretionary Review by the Court of Criminal
        Appeals on your own behalf, or to retain other counsel for that purpose. I have attached a
        copy of Rule 68 pertaining to the Petition for Discretionary Review. You must file the petition
        thirty (30) days from the date the opinion was rendered. An original and eleven (11) copies
        of the petition must be filed with the Court of Criminal Appeals, P.O. Box 12308,
        Austin, Texas. Please be advised that a copy of the Opinion must be attached to the
        original and to each copy of the petition for discretionary review.
Mr. Benjamin R. Barran
Page 02
July 13, 2015




I have also filed a motion to withdraw as the attorney of record. Until the Court of Appeals
grants this motion, I remain your attorney.

                                                       Very truly yours,

                                                       /s/ Allen C. Isbell
                                                       Allen C. Isbell

ACI/mr
ENCLS.:
       (1) Brief in Support of the Motion to Withdraw from Frivolous Appeal, (2) Motion to Withdraw from
       Frivolous Appeal, (3) Appellant’s Pro Se Motion for Access to Appellate Record, (4) Motion for
       Extension of Time for filing Pro Se Brief, (5) T.R.A.P., Rule 68.

cc:    Fourteenth Court of Appeals